PER CURIAM.
The district court, bound by then-governing Sixth Circuit precedent, held that the defendants’ unaccepted offer of judgment “rendered this case moot.” Sebestyen v. Leikin, Ingber & Winters, P.C., No. 13-CV-15182, 2015 WL 1439881, at *6-7 (E.D.Mich. Mar. 27, 2015). After the *445plaintiff appealed, the Supreme Court came out the other way, holding that “an unaccepted settlement offer or offer of judgment does not moot a plaintiffs case.” Campbell-Ewald Co. v. Gomez, — U.S. -, 136 S.Ct. 663, 672, 193 L.Ed.2d 671 (2016). In light of Campbell-Ewald, we vacate the district court’s order and remand for further proceedings.